DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 1/13/21 in which claims 1-20 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 6-10, 13-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0183855 to Sabella et al.

a. 	As per claim 1, Sabella et al teaches a method implemented by a network element (NE) in a mobile edge cloud (MEC) network, comprising: receiving an offloading request message from a client, the offloading request message comprising task-related data describing a task associated with an application executable at the client (See paragraph [0059, 0087], the MEC-O 321 may receive requests triggered by the OSS 322, a third-party 310, or a UE application 305. In response to receipt of such requests, the MEC-O 321 may select an MEH 200 to host the MEA 336 for computational offloading); determining whether to offload the task to an edge cloud server of a plurality of edge cloud servers distributed within the MEC network based on the task-related data and server data associated with each of the plurality of edge cloud servers (See paragraph [0088, the MEC-O 321 may select an MEH 200 for computational offloading of UE application 305 tasks based on MEH parameters, network capabilities and conditions, and application requirements. The MEH parameters may indicate available resources of each MEH 200 that are considered to be candidates for computational offloading. The network capabilities and conditions may include information related to supported functionalities of the UEs); and transmitting a response message to the client based on whether the task is offloaded to the edge cloud server (See paragraph [0139]).

b. 	As per claim 9, Sabella et al teaches a network element (NE), comprising: a memory comprising instructions; and a processor coupled to the memory and configured to execute the instructions (See paragraph [0126-0127]) , which cause the processor to be configured to: receive an offloading request message from a client, the offloading request message comprising task-related data describing a task associated with an application executable at the client (See paragraph [0059, 0087], the MEC-O 321 may receive requests triggered by the OSS 322, a third-party 310, or a UE application 305. In response to receipt of such requests, the MEC-O 321 may select an MEH 200 to host the MEA 336 for computational offloading); determine whether to offload the task to an edge cloud server of a plurality of edge cloud servers distributed within a network based on the task-related data and server data associated with each of the plurality of , the MEC-O 321 may select an MEH 200 for computational offloading of UE application 305 tasks based on MEH parameters, network capabilities and conditions, and application requirements. The MEH parameters may indicate available resources of each MEH 200 that are considered to be candidates for computational offloading. The network capabilities and conditions may include information related to supported functionalities of the UEs); and transmit a response message to the client based on whether the task is offloaded to the edge cloud server (See paragraph [0139]).  

c. 	As per claim 16, Sabella et al teaches a non-transitory computer readable medium configured to store a computer program product comprising computer executable instructions that, when executed by a processor of a network element (NE) implemented in a network, cause the NE to: receive an offloading request message from a client, the offloading request message comprising task-related data describing a task associated with an application executable at the client (See paragraph [0059, 0087], the MEC-O 321 may receive requests triggered by the OSS 322, a third-party 310, or a UE application 305. In response to receipt of such requests, the MEC-O 321 may select an MEH 200 to host the MEA 336 for computational offloading); determine whether to offload the task to an edge cloud server of a plurality of edge cloud servers distributed within the network based on the task-related data and server data associated with each of the plurality of edge cloud servers (See paragraph [0088], the MEC-O 321 may select an MEH 200 for computational offloading of UE application 305 tasks based on MEH parameters, network capabilities and conditions, and application requirements. The MEH parameters may indicate available resources of each MEH 200 that are considered to be candidates for computational offloading. The network capabilities and conditions may include information related to supported functionalities of the UEs); and transmit a response message to the client based on whether the task is offloaded to the edge cloud server (See paragraph [0139]).  

d. 	As per claims 2, 10 and 17, Sabella et al teaches the claimed invention as described above.  Furthermore, Sabella et al teaches wherein the offloading request message comprises a block field, wherein the block field is configured to carry metadata associated with the task and instructions to be executed by one or more NEs on a path between the client and the edge cloud server, wherein the metadata comprises at least one of the task-related data, characteristics of the client, or characteristics of the edge cloud server (See paragraph [0088]).  

e. 	As per claims 6, 13 and 19, Sabella et al teaches the claimed invention as described above.  Furthermore, Sabella et al teaches wherein determining whether to offload the task to the edge cloud server comprises determining that the task should be offloaded to the edge cloud server in response to an amount of energy consumed at the NE during offloading of the task to the edge cloud server being less than an amount of energy consumed during local execution of the task at the client, a latency experienced during offloading of the task to the edge cloud server being less than a latency experienced during local execution of the task at the client, and a response time between the client sending the offloading request message and receiving the response message during offloading of the task to the edge cloud server being less than a deadline response time specified by the client  (See paragraph [0041-0042, 0089 and 0150]]).  

f. 	As per claims 7, Sabella et al teaches the claimed invention as described above.  Furthermore, Sabella et al teaches determining the edge cloud server from the plurality of edge 
g. 	As per claims 8, 14 and 20, Sabella et al teaches the claimed invention as described above.  Furthermore, Sabella et al teaches wherein determining whether to offload the task to the edge cloud server comprises determining that the task should be executed locally at the client in response to an amount of energy consumed at the NE during offloading of the task to the edge cloud server being greater than or equal to an amount of energy consumed during local execution of the task at the client (See paragraph [0150]).  

h. 	As per claim 15, Sabella et al teaches the claimed invention as described above.  Furthermore, Sabella et al teaches wherein the instructions further cause the processor to be configured to maintain server data in a memory of the NE, wherein the server data comprises constant parameters and dynamic parameters associated with each of the plurality of edge cloud servers, wherein the constant parameters describe features of each of the plurality of edge cloud servers that stay constant over time (See paragraph [0058 and 0066]), and wherein the dynamic parameters describe features of the plurality of edge cloud servers that are frequently updated based on network conditions (See paragraph [0132 and 0137]).  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 3-4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0183855 to Sabella et al in view of Selective Offloading in Mobile Edge Computing for the Green Internet of Things to Lyu et al.

a.	As per claims 3, 11 and 18, Sabella et al teaches the claimed invention as described above.  However, Sabella et al fails to explicitly teach wherein determining whether to offload the task to the edge cloud server comprises: comparing an amount of energy consumed by the client during offloading of the task to the edge cloud server with an amount of energy consumed during local execution of the task at the client; and comparing a latency experienced during 
Lyu et al teaches wherein determining whether to offload the task to the edge cloud server comprises: comparing an amount of energy consumed by the client during offloading of the task to the edge cloud server with an amount of energy consumed during local execution of the task at the client; and comparing a latency experienced during offloading of the task to the edge cloud server with a latency experienced during local execution of the task at the client (See page 59, Offloading Decisions).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lyu et al in the claimed invention of Sabella et al in order to a selective offloading scheme is designed to minimize the energy consumption of devices, where the signaling overhead can be further reduced by enabling the devices to be self-nominated or self-denied for offloading (See page 54, Abstract)

b. 	As per claims 4, Sabella et al teaches the claimed invention as described above.  Furthermore, Sabella et al teaches wherein comparing the amount of energy consumed during offloading of the task to the edge cloud server with the amount of energy consumed during local execution of the task at the client comprises: 34Atty. Docket No. 4502-44401 (85906693PCT02) determining an amount of energy consumed by the client during transmission of offloading data, reception of one or more response messages, and waiting for task completion during the offloading of the task; and determining the amount of energy consumed during local execution of the task at the client (See paragraph [0049, 0066 and 0089]).  

Allowable Subject Matter
6.	Claim 5 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 10,037231 to Jakhetiya et al teaches method and system for jointly determining computational offloading and content prefetching in a cellular communication system.
	U.S. Publication No. 2014/0287754 to Goldhamer teaches offloading mobile applications to base stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444